DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-13 and 17-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, it appears the word -- device -- should be inserted after the word “PMUT” to provide proper antecedent and better clarification.  In line 7, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 19, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 21, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 22, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 25, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.
In claim 7, line 3, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.
In claim 9, line 3, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.
In clam 12, line 3, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.
In claim 13, line 9, it appears the word -- devices -- should be inserted after the word “(PMUT)” to provide better clarification.  In line 10, it appears the word -- devices -- should be inserted after the word “PMUT” to provide better clarification.  In line 24, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 
In claim 20, line 7, it appears the word -- device -- should be inserted after the word “PMUT” to provide proper antecedent and better clarification.  In line 8, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 22, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 24, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 25, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.  In line 27, it appears the word “PMUTs” should be changed to -- PMUT devices -- to provide proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,461,124 (Berger et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the Berger et al. patent.  Although some of the claimed limitations are not explicitly claimed (e.g. two-dimensional array of ultrasonic transducers and a mechanical support layer) in the Berger et al. patent, to have claimed these limitation would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention since these characteristics are well-known in the art and are disclosed and taught in the specification of the patent of Berger et al.  .

Response to Amendment
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
In the Amendment filed 12/28/20 under the section “DOUBLE PATENTING”, Applicants suggested a terminal disclaimer will be filed until all other substantive issues in this case have been resolved.
Presently, a terminal disclaimer has not been filed.  Hence, the rejection on the ground of nonstatutory double patenting set forth is maintained as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861